Citation Nr: 1017404	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  03-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of injury to the right hand with fracture of the fifth 
metacarpal, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania that denied a compensable rating 
for residuals of a right fifth metacarpal fracture.  The 
Board remanded the case for additional development in 
September 2004.
 
In May 2006, while the case was in remand status, the Appeals 
Management Center (AMC) Resource Center in Huntington, West 
Virginia recharacterized the Veteran's disability as 
residuals of injury to the right hand with fracture of the 
fifth metacarpal and increased the rating therefor to 10 
percent, effective from January 8, 2003; the date of receipt 
of his claim for increased rating.  In October 2006, the 
Board denied a schedular rating in excess of 10 percent.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  By a 
Memorandum Decision entered in March 2008, the Court vacated 
the Board's decision and remanded the matter for additional 
development and readjudication, to include consideration of 
an extraschedular evaluation.  Arguments by the Veteran to 
the effect that he was entitled to an effective date prior to 
January 8, 2003 for the 10 percent rating awarded in May 2006 
were dismissed for lack of jurisdiction.

In January 2009, the Board remanded the case for additional 
development, to include consideration of an extraschedular 
evaluation.  The case was returned to the Board in October 
2009, and the Veteran's representative submitted a written 
presentation in April 2010.  The case is now presented for 
the Board's further review.




FINDINGS OF FACT

1.  The Veteran is right handed.  

2.  The Veteran has a service-connected disability of the 
right hand, currently characterized as residuals of injury to 
the right hand with fracture of the fifth metacarpal.

3.  The Veteran's service-connected right hand disability is 
manifested by a loss of about one-half of the grip strength 
in his right hand, with subjective complaints of pain; the 
disability is not manifested by limitation of motion in the 
hand or in any of the joints of the fingers or wrist.

4.  The Veteran's disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of injury to the right hand with fracture of 
the fifth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5227 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a higher evaluation for the residuals of 
the service-connected injury to his right hand.  He says that 
his hand cramped up such that he could use a computer 
keyboard for only a few minutes; that it kept him from doing 
his job; and that he eventually retired as a result of health 
problems, including not being able to function with a 
computer keyboard.  He says that he continues to experience 
pain, cramping, and spasms in the hand that prevent him from 
doing certain things, including using a computer, and points 
out that he has been receiving Social Security disability 
since 2001.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).  Ordinarily, the notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of letters sent to the Veteran in 
January 2003, November 2004, October 2005, March 2006, and 
April 2009, the AOJ informed the Veteran that, in evaluating 
his disability, it would consider evidence of the nature and 
symptoms of his condition; the severity and duration of his 
symptoms; and the impact of his condition and symptoms on 
employment.  He was notified of the general manner in which 
disability ratings are assigned, and examples of the types of 
evidence he could submit, or ask VA to obtain, were also 
provided.  Although some of the required notice was not 
supplied until after the Veteran's claim was initially 
adjudicated, the claim was subsequently readjudicated in 
September 2009 supplemental statement of the case, thereby 
correcting any defect in the timing of the notice.  See, 
e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
No further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's service treatment records 
have been obtained, as have records of relevant post-service 
private and VA medical treatment and records from the Social 
Security Administration (SSA).  He has also been afforded two 
VA compensation examinations.  The reports of those 
examinations, taken together with other evidence of record, 
contain descriptions of impairment sufficient for the proper 
evaluation of his disability.  No further development action 
is required.

II.  The Merits of the Veteran's Appeal

A.  Factual Background

Private medical records dated between January 1998 and 
October 2004 from West Virginia University Hospital's pain 
management clinic and the office of Dr. J.B. disclose that 
the Veteran often was seen for complaints of neck pain, but 
pain in the right hand is not noted.

January 2002 medical records from the VA Medical Center 
(VAMC) in Clarksburg, West Virginia reflect the Veteran's 
complaints of increasing right hand pain over the previous 
two years.  It was noted the Veteran's grip was worse and 
there was no acute swelling or inflammation.  Fingers were 
deviating outward.  The Veteran reported that he had a 
feeling his ring finger might get displaced or dislodged out 
of the joint and he had a pulling sensation in the distal 
palm on the palmar aspect of the metacarpophalangeal joint.  
No history of gout or inflammatory arthritis was noted.  
Morning stiffness lasted about an hour.  The Veteran felt 
better after taking two drugs.  X-rays of the right hand and 
wrist showed a mild degenerative change in the radiocarpal 
and distal radial/ulnar joints.  A minor osteophyte formation 
from the head of the second metacarpal shaft was noted.

The Veteran underwent a VA bones examination in February 
2003.  According to the examination report, the Veteran is 
right hand dominant.  The Veteran told the examiner he 
fractured his hand in service when a sliding steel door 
slammed on it.  The hand was put in a cast, and over the 
years became more painful and disabled.  When he arose in the 
morning, the Veteran estimated his pain at 5/10.  He was on 
multiple pain medications for his history of ankylosing 
spondylosis.  The oxycodone and lodine were effective for his 
hand too and reduced pain there to 3/10.  This level of pain 
was described as annoying but not sharp pain.  Most painful 
was being awakened at night.  The Veteran described this pain 
as an 8 to 10/10 due to spasms of the muscle in his hand.  He 
had to massage this to relieve the pain and that took several 
minutes.  Multiple activities brought on this spasm.  He 
shifted standard gears in his 1969 pick up truck, and brushed 
his teeth, with his thumb and index finger.  He could work on 
a computer for only 15 minutes before a spasm began.  In 
part, that led the Veteran to quit his job in 2001.  The 
Veteran reported trouble opening doors, and said he could not 
hold hammers and grip wrenches.  He could not paint his 
house.  He also reported difficulty reaching behind him to 
clean after a bowel movement, and trouble sleeping as pain in 
the hand would wake him.  According to the examiner, the 
Veteran denied flare ups, such as the hand getting red, hot, 
or swollen.  It was never infected or the subject of surgery.  

On examination, the skin color was normal and there was no 
erythema.  There was a bony prominence in gross alignment.  
There was a slight elevation of the fifth right lateral 
metacarpal.  There was slight pain on deep palpation of the 
thenar.  There was an outward rotation of the last three 
fingers.  No pain was noted on palpation over the ulnar 
styloid nor swelling over the wrist joints.  The Veteran was 
able to approximate the thumb to all fingers, but unable to 
hold against resistance on the third, fourth, and fifth 
finger.  Grip strength was weak due to inability to pull in 
the last three fingers and apply pressure upon gripping.  
When fingers were splayed, he was unable to hold against 
resistance.  Dorsiflexion was to 70 degrees, and plantar 
flexion was restricted to 50 degrees.  Ulnar deviation and 
radial deviation were within normal limits.  Grip strength 
was decreased to 3/5.  Also noted was slight pain on 
palpation between the fourth and fifth metacarpal joint.  X-
rays showed an old healed fracture of the mid and proximal 
shaft of the fifth metacarpal, with minimal residual 
deformity.  There was no evidence of recent fracture or 
dislocation of the right hand.  No significant arthritic 
changes were noted on x-ray.  Diagnosis was status post 
fracture of the right hand at the fifth metacarpophalangeal 
joint and chip fracture of the thumb; mild degenerative 
changes in the radiocarpal and distal radioulnar joints; and 
a minor osteophyte formation from the head of the second 
metacarpal.  

The Veteran testified at a RO hearing in July 2003 that his 
hand spasms occurred three nights a week on average and there 
was no set time when the hand did spasm.  He said problems 
associated with his right hand interfered with basically 
every problem in his life, and he rated it a 7 or 8 on a 0 to 
10 scale of inconvenience.

A June 2004 VA outpatient medical record discloses the 
Veteran complained of a great deal of muscle spasm in the 
right hand.  It was noted he had an electromyogram (EMG) but 
was not told if anything significant was found other than 
sensory changes.  Decreased grip strength in apposition of 
the fifth digit to the first digit on the right as compared 
to the left was noted.  

The Veteran testified at a Board hearing in April 2004 that 
he did not have a full grip with his right hand and had 
difficulty using a computer.  He also testified that VA 
doctors had failed to tell him that there was arthritis in 
his right hand.

A July 2004 VA outpatient medical record reflects the Veteran 
was seen in the neurology outpatient clinic for right wrist 
and hand pain.  The Veteran complained that pain in the hand 
had been getting worse day and night for the previous five 
years.  Pain was in the joints and not in the distribution of 
a nerve.  

An August 2004 VA outpatient medical record reflects the 
Veteran began having right hand symptoms about 1994.  Pain 
was constant and troublesome at night, interfered with sleep.  
Numbness came and went, which the Veteran described as the 
finger falling asleep.  

A September 2004 VA occupational therapy consultation record 
states the Veteran complained of muscle spasms, dropping 
things, and a feeling of having a "charlie horse" sensation 
in his hand.  The Veteran was warned not to overuse his right 
hand as the symptoms he felt could be aggravated.  Grip of 
the right hand was 62 pounds and grip of the left hand was 
100 pounds.  Pinch of the right hand was 19 pounds and pinch 
of the left hand was 16 pounds.  Strengthening exercises were 
contraindicated.  The Veteran rated his pain at 3/10 with 
pain pills.

As a result of the Board's remand, the Veteran underwent 
another VA examination in November 2004.  According to the 
examination report, about 15 years before the Veteran began 
to notice that his right hand became somewhat stiff with loss 
of motion.  The Veteran stated the hand became progressively 
worse ever since.  The Veteran complained that his right hand 
was losing grip.  He complained of pain on the ulnar side of 
the hand with weakness in grip with the middle, ring, and 
little fingers.  His thumb and index finger worked fine, but 
he complained of a lot of pain in the wrist area on the ulnar 
side and loss of grip in the right hand.  He said he dropped 
things.

On examination, a slight palpable deformity over the fifth 
metacarpal shaft was noted as was severe pain at the 
metacarpohamate joint at the base of the fifth metacarpal and 
also in the region of the metacarpal capitellum joint at the 
junction of the metacarpals in the wrist.  This area was very 
painful to palpation.  Stressing these joints was extremely 
painful.  Grip strength was only 22 kilos on the right hand 
and 44 kilos on the left hand.  Consistently for three or 
four times it was always approximately 20 kilos on the right 
hand and 40 to 44 kilos on the left hand.  It also was noted 
that the Veteran had pain in the previously-described area 
when he gripped the Jamar device.  X-rays showed a well-
healed, well-aligned fifth metacarpal shaft fracture, but 
also degenerative arthritis in the joints between the hamate 
and the capitellum in metacarpals 5, 4, and 3 with 
irregularly and sclerosis of the joints.  None of the other 
wrist joints showed any pathology.

Diagnosis of the examiner was that the metacarpocarpal joints 
also were injured when the fifth metacarpal was fractured in 
service and that these joints had deteriorated over the 
years.  This accounted for the pain in that area on physical 
examination and the loss of grip strength.  This condition 
was not related to the Veteran's ankylosing spondylitis, and 
was a direct result of the hand injury sustained in service.  
It was noted the Veteran had lost about half his grip 
strength in the right hand.  The injury to the fifth 
metacarpal had resulted in some pain in the joints and loss 
of grip strength, but had not really limited any motion in 
the hand or limited motion in any other joints.  The Veteran 
had full range of motion of all his fingers and wrist and the 
condition was manifested purely by pain and weakness in grip.  
When the Veteran gripped with his right hand, the affected 
joints underwent an axial load which caused pain.  It was 
noted as a known fact that fifth metacarpal hammer joint 
trauma is manifested mostly by pain on gripping.

A December 2004 VA outpatient medical record states the 
Veteran had no complaints for peripheral joint pain, except 
for his right hand and wrist which had aggravated him for 
many years after a crush injury.  Joints were negative for 
any sinovitis.  He did have deformity at the right wrist.  

A February 2005 VA outpatient medical record reflects the 
Veteran's examination.  It was noted minimal changes on wrist 
and finger x-rays were consistent with degenerative 
arthritis.  His right wrist and hand pain were assessed as 
mostly due to musculoskeletal causes.
 
In November 2005 information from SSA disclosed that the 
Veteran received disability for ankylosing spondylitis and 
other inflammatory spondylopathies beginning in September 
2001.

B.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2009), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the Veteran's service treatment records and all 
other evidence of record pertaining to the history of his 
service-connected disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
The Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10 (2009).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2009).  Inquiry also must be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2009).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2009).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2009).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing also are related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Court has held that § 4.40 does not 
require a separate rating for pain but rather provides 
guidance for determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The preponderance of the objective and competent medical 
evidence supports the current rating for the Veteran's 
service-connected residuals of injury to the right hand with 
fracture of the fifth metacarpal.  The Veteran's disorder is 
now evaluated at 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2009).  Pursuant to that 
diagnostic code, when substantiated by X-rays traumatic 
arthritis is rated as degenerative arthritis.  Degenerative 
arthritis (Diagnostic Code 5003), in turn, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Limitation 
of motion must be confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 20 percent rating is 
warranted with x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent rating 
is warranted with x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups.  Id.

In this case, applying the rating criteria above to the 
evidence on file, the Board finds that the Veteran's 
condition most closely approximates the criteria for the 
current rating of 10 percent.  Results of the November 2004 
VA examination, the last on file and done at the request of 
the Board's remand, demonstrate x-ray evidence of arthritis 
in the joints between the hamate and the capitellum in 
metacarpals 5, 4, and 3 along with sclerosis of the joints in 
these digits of the Veteran's right hand.  Further, the loss 
of approximately one-half of the Veteran's grip ability in 
his right hand was measured.  Medical evidence in the record 
also reflects the Veteran's frequent complaints of pain 
related to the condition of his right hand since before he 
filed the instant claim.  The results of the November 2004 VA 
examination are not coterminous with the February 2003 
examination which, for example, showed no significant 
arthritic changes on x-ray and did measure some limitation of 
motion.  However, the Board notes the 2003 VA examiner did 
not have access to the claims file and the 2004 VA exam was 
later in time and more thorough, in that it lead to a 
recharacterization of the Veteran's service-connected 
disorder.  Further, a February 2005 VA medical record noted 
findings consistent with the 2004 exam and degenerative 
arthritis in the right wrist and fingers.

The Veteran's service-connected disorder previously had been 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5227 and DC 
5230.  Under these provisions, limitation of motion, and 
favorable or unfavorable ankylosis of the fifth finger of the 
dominant hand is considered noncompensably disabling.  As has 
been noted, there is no limitation of motion of the fingers 
demonstrated.  As such, these provisions do not provide a 
basis for a higher rating.

Other diagnostic codes contain notes that require 
consideration whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with the overall function of the hand.  In this 
case, there is no evidence that the Veteran's right hand or 
little finger is so painful or non-functional that it should 
be equated to amputation which, in any event, is 
noncompensable.

X-ray evidence discloses the Veteran has arthritis in joints 
in three digits of his right hand.  As noted above, in the 
absence of limitation of motion a 10 percent rating is 
warranted with x-ray evidence of the involvement of two or 
more minor joint groups.  A higher or 20 percent rating is 
not available here because there is no evidence of occasional 
incapacitating exacerbations.

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, particularly other 
diagnostic codes in 38 C.F.R. § 4.71a consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more closely analogous to the disability at 
issue, or which would permit a higher schedular rating.  
Moreover, it is noted that the appellant has other orthopedic 
impairment affecting various joints.

The preponderance of the objective and competent medical 
evidence supports the current rating for the Veteran's 
residuals of a right hand injury.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102 (2009).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
residuals of injury to his right hand are contemplated in the 
10 percent rating currently assigned.  There is no indication 
that pain, due to disability of the right hand or the right 
fifth metacarpal, causes functional loss greater than that 
contemplated by the 10 percent evaluation now assigned.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.

In evaluating the Veteran's claim, the Board has specifically 
considered whether he is entitled to a "staged rating."  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's 
conclusion, however, that the Veteran's service-connected 
right hand disability has never been more than 10 percent 
disabling during the time frame here at issue (from January 
8, 2003).  A "staged rating" is not warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the AOJ is authorized to refer a case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1) (2009).  The 
governing norm in these cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the AOJ or Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  The Court cited to a VA General 
Counsel Precedent Opinion, stating that "when service-
connected disability affects employment 'in ways not 
contemplated by the rating schedule' § 3.321(b)(1) is 
applicable." Id. (quoting VAOGCPREC 6-96).

If the schedular criteria do not reasonably describe the 
Veteran's disability level and symptomatology, the second 
step of the analysis must be undertaken.  That step, 
initially taken by the RO, is to determine whether the 
claimant's exceptional disability picture includes factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  If that question is 
answered in the affirmative, then the matter must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to undertake the third and 
final step; to determine whether justice requires assignment 
of an extraschedular rating.  Id.

The Board has considered whether the Veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's complaints pertaining to his right 
hand, including pain and weakness, are fully contemplated by 
the relevant diagnostic criteria, to include by incorporation 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
Probative evidence from SSA and the Veteran himself 
(including in a statement dated in January 2003) shows that 
his inability to work is the result of several factors, 
including non-service-connected ankylosing spondylosis, and 
cannot be attributed solely to his service-connected 
disability.  He has reported some employment interference due 
to the right fifth finger injury.  This is contemplated by 
the regular schedular provisions.  Moreover, there appears to 
be non-service connected pathology that is part of the reason 
for employment difficulties.  There is nothing in the record 
to suggest that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.  See, e.g., Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for residuals of injury to 
the right hand with fracture of the fifth metacarpal is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


